Bunn, C. J., (after stating the facts). It was settled by this court, in the case of Foster v. State, 45 Ark. 361, that “when a party, with the money of a minor, purchases liquor for him, he is not only an agent of the minor for the purchase, which is not punishable, but he is also an aider and procurer of the sale, and therefore punishable as a principal in violating the statute inhibiting sales to minors. In misdemeanors, all persons who procure, participate in, or assent to the commission of a crime are regarded as principals, and indictable as such.” It was contended by defendant’s counsel in that case that defendant was the purchaser of the whisky, and not the seller ; and that, since the act of buying liquor is not prohibited or punishable, he had not violated the law. It was also contended that defendant bought the whisky as a matter of favor to the minor; and also, as in this case, that defendant was not in any wise interested in the sale of the whisky, and that he simply gave his time and trouble without any regard or remuneration. The offense in that case was selling liquor to a minor. There can be no doubt that the law’s inhibition had been overridden. It was shown that the owner of the whisky was ignorant that the whisky he sold to defendant was really intended for another person, and he a minor ; and the proof further showed that the very reason the minor procured the defendant to buy the whisky for him was to shield the saloon keeper from any trouble growing out of the transaction. The ignorance of the saloon keeper of the facts had, doubtless, the effect of relieving him from prosecution. But the defendant had aided and abetted in what the law denounced as, and declared to be, a crime, namely, “selling liquor to a minor.” That being a misdemeanor, defendant, who had thus aided in its commission, was held to be a principal, and accordingly his conviction was sustained. The gravamen of the defense was, in fact, that there was no crime committed, because no one knowing the facts had, in truth, sold liquor to the minor. The ruling of the court was otherwise, however, and that, not only was there a crime committed, but he who made himself a necessary instrument, through whom the minor had bought the liquor, was the guilty party. In other words, the evil thus entailed upon society could not thus be made to fail of the law’s apprehension and correction by any sort of manipulation or legerdemain to deprive it of an apparent author, or to mystify the real responsibility for it. It is alleged, in effect, in the case at bar that there has also been a violation of the law — a crime committed —in this, that one Dock Cox and others, each and every one of them, became the purchasers of a quantity of whisky less than five gallons, procured from the distiller through the instrumentality of the defendant, neither one having authority to sell to said Cox and the others, or to any one of them, said quantity of whisky. As in the case of Foster v. State, supra, the defense in this case is that there was really no selling of liquor without a license ; that defendant, on the contrary, was a buyer for himself and others, and not a seller, and that he had purchased five.gallons from the distiller— a quantity he had a lawful right to sell him (the defendant); that, in fact, there was no violation of the law in the transaction. Defendant also -showed that he had no interest in the whisky other than is shown in the evidence, and that he was not the agent or the employee of the distiller. Except a difference between the two acts constituting the alleged violations of the law, the facts in this case do not appear to be materially different from those involved in the Foster case, above cited ; and to our minds the principle governing each of the two cases is the same. The alleged offense in the one case was selling liquor to a minor, and in the other case was selling liquor without license ; the owner of the liquor in each case being ignorant, or presumably so, of the final disposition of the same. In the Foster case the defendant was held liable because he had aided the owner in committing the crime, although, as to the owner, it might not have been a crime, because of his ignorance of the design to sell to the minor. Now, since all aiders and abettors in misdemeanors are to be regarded as principals, Foster was held to be such, and was held punishable as the direct seller would have been. The remaining inquiry is, whether or not the sale of the whisky in the manner set forth in evidence was in fact in violation of the statute, as constituting a sale in less quantities than five gallons. Unless this sale would have been a violation of the statute on the part of the distiller, had he been cognizant of all the facts, and knowingly participated in it, there does not seem to be any reason why the defendant should be held liable; for his offense, after all, is the aiding and abetting the distiller to sell in violation of the law, and thereby becoming himself a principal offender. The distiller, having the privilege of selling not less than five gallons to one individual at one time, and that five gallons to be in an original package, is unable to find a purchaser for such a large quantity. He, therefore, with the aid of a co-adjutor, procures subscriptions from a number of persons each to purchase a less quantity than the five gallons — in fact, the aggregate quantity purchased by all to be the five gallons— and the aggregate sum contributed by all to be deposited with the “go-between,” to be paid for the package, and then the same to be subsequently divided among the several purchasers, as their several subscriptions call for. The State, in effect, contends that this kind of a transaction would be a violation of the law, as being a mere device to avoid its penalties; and we think her contention is sound. To hold otherwise, in our opinion, would be but creating a means by which the prohibition against the seller would be rendered of non-effect, and a mere dead letter on the statute books. It would enable persons most easily to cheat the law, deprive the government of her lawful revenues, and even infringe upon the privileges of those who have lawfully procured licenses to sell in quantities less than five gallons. If this would be true of the owner knowingly dealing in this manner, under the rule in the Foster case, the defendant is made liable; for it matters nothing that the owner is really guilty or not, for in that case this court said : “ Taylor & Peyton’s (saloon keepers) guilt is immaterial. The guilt or innocence of the actor or principal in the first degree, even in felonies, does not affect the guilt of the principal in the second degree, to make use of a common law term, and it is immaterial whether the person who was the chief actor in making the sale might or might not have been convicted. However men combine, each one is criminally responsible for what he personally does, for the whole of what he assists others in doing, and for all that the others do through his procurement.” Quoting further, but changing the language, to suit the facts of the case : The appellant had the evil design of procuring a sale of liquor to each of several persons, in a less quantity than five gallons — a sale the owner had no lawful right to make, and his disclaimer of all profits in the transaction only goes to add the greater weight of truth to the theory we apply to the facts of this case. It is said by appellant’s counsel, in argument, that “any personal property may be purchased and held by the purchasers as tenants in common.” But a tenancy in common is not created by several purchases of distinct and specific portions of the common property, for it is said : “Tenants in common are generally defined to be such as hold the same land together by several and distinct titles, but by unity of possession, because none knows his own severalty, and therefore all occupy promiscuously.” Black’s Baw Dictionary. The purchases in this case were not like the purchases made by the servant or employee of a club, or partnership, or other persons acting in a body as one person, for in such case each does not buy a specific quantity, but the body buys, and each member of the body has an interest in, not any particular part or portion of the whole, but every drop and particle — something after the manner of a tenancy in common. Apparently a different doctrine prevails in Alabama and Mississippi. In Johnson v. State, 63 Miss. 228, it was held that where two put their money together, and purchased a gallon of whisky — that being the least quantity the owner was privileged to sell — there was no violation of the law. This decision was based on two grounds — one that “penal statutes must be so construed as not to embrace cases not plainly within their meaning and letter;” and the other that the facts did not show a sale from the one to the other, but that both were buyers, and not sellers. The case of Foster v. State, supra, directly controverts both these grounds. It is the spirit, and not the letter, of the law we are called upon to administer in these cases; and one may be the buyer or the agent of the buyer, and yet be an aider and abettor in the sale, as has been said, and as is said in the Foster case. The same may be said of the case of Young v. State, 58 Ala. 358. Since the court below instructed the jury in accordance with the theory here held, and refused to instruct on the opposite theory, as asked by defendant, the rulings were correct, and the case is affirmed. Battle and Wood, JJ., concur.